Exhibit 10(a)28




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


THE SOUTHERN COMPANY


Effective as of January 1, 2010, the following are the annual base salaries of
the current Chief Executive Officer and Chief Financial Officer of The Southern
Company (the “Company”) and certain other current or former executive officers
of the Company who served as such during 2009.


David M.
Ratcliffe                                                                                         $1,163,351
President and Chief Executive Officer
W. Paul
Bowers                                                                                               
$634,944
Executive Vice President and Chief Financial
Officer
Thomas A.
Fanning                                                                                         $704,566
Executive Vice President and Chief Operating
Officer
Charles D.
McCrary                                                                                         $701,977
Executive Vice President of the Company,
President and Chief Executive Officer of Alabama
Power Company
Michael D.
Garrett                                                                                            $695,402
Executive Vice President of the Company,
President and Chief Executive Officer of Georgia
Power Company



